lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 2361 DisCip|inary DoCket No. 3

Petitioner : No. 5 DB 2017
v. : Attorney Registration No. 33015
HARR|S ROY ROSEN, : (Philadelphia)
Respondent
ORDER

 

PER CUR|AM

AND NOW, this 16th day of l\/|arch, 2017, upon consideration of the
Recommendation of the Disciplinary Board, Harris Roy Rosen is placed on temporary
suspension until further action loy this Court. See Pa.R.D.E. 208(f)(5). He shall comply
with the provisions of Pa.R.D.E. 217.

Respondent’s rights to petition for dissolution or amendment of this Order and to
request accelerated disposition of charges underlying this order are specifically
preserved. See Pa.R.D.E. 208(f)(4) and (f)(6).

The Order constitutes an imposition of public discipline with the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.